Title: To Benjamin Franklin from the Comte de la Morliere, 13 August 1784
From: La Morliere du Tillet, Alexis-Charles Magallon, comte de
To: Franklin, Benjamin



Au Chateau de Lussiennes par MarlyLe Roy le 13 Aoust 1784
Monsieur,

J’ai des regrets infinis de ne pouvoir accompagner mon fils qui aura L’honneur de vous remettre ma Lettre pour vous engager à lui prêter vôtre attention sur la demande que je pense que ses services méritent; j’avois engagé Mr. Le Cte. D’estaing sur L’amitié qu’il à de tous temps pour moi de lui fournir, oú de lui procurer les occasions de Se distinguer; Mon fils s’est trouvé sous ses ordres à L’affairré de Savanha; il lui remit après cette expédition nos blessés et nos malades pour les jetter dans Charlestown; il en a soutenu le Siege en commandant tout ce qui lui restoit de français en etat de porter les armes; il y a été fait prisonnier de guerre ainsi que la garnison; Les Certificats qu’il mettra sous vos yeux vous paroîtront, je l’espere, Dignes, de la grace honoraire qu’il vous demandera, dont ont été pourvus tant d’officiers françois, et j’ai à vous Supplier de vouloir bien la lui procurer, comme de m’accorder celle de me croire avec autant de respect que de considération, Monsieur, Vôtre très humble et très obéissant Serviteur

le Cte de la morlierelnt general des armées du Roy

